Citation Nr: 1828434	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus.

2.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1972 and from October 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2016, the Board remanded the issues currently on appeal for additional development and consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that hypertension is not related to service, there is no evidence of hypertension within one year of service separation, and hypertension was not caused or aggravated by a service-connected disability. 

2.  The Veteran's diabetes mellitus has not been manifested by the requirement of regulation of activities.

3.  For the period prior to January 29, 2018, the peripheral neuropathy of the left lower extremity has been manifested by moderate incomplete paralysis of the affected nerve.

4.  For the period since January 29, 2018, the peripheral neuropathy of the left lower extremity has been manifested by moderately severe incomplete paralysis of the affected nerve.  

5.  For the period prior to January 29, 2018, the peripheral neuropathy of the right lower extremity has been manifested by moderate incomplete paralysis of the affected nerve.

6.  For the period since January 29, 2018, the peripheral neuropathy of the right lower extremity has been manifested by moderately severe incomplete paralysis of the affected nerve.  

7.  The Veteran's claim of entitlement to a TDIU arises as part of his claim for an increased rating for his diabetes mellitus, filed on December 5, 2007.  

8.  The Veteran's service-connected disabilities include the following:  glaucoma, rated at 30 percent from December 5, 2007; diabetes mellitus, rated at 20 percent from May 8, 2001; peripheral neuropathy of the right lower extremity, rated at 20 percent from December 5, 2007, and 40 percent from January 29, 2018; peripheral neuropathy of the left lower extremity, rated at 20 percent from December 5, 2007, and 40 percent disabling from January 29, 2018; low back disability, rated at 10 percent from October 1, 1991, 40 percent from February 23, 2012, and 10 percent from February 1, 2014; residuals of a left index finger fracture, rated at 0 percent from October 1, 1991; and, chronic sinusitis with allergic rhinitis, rated at 0 percent from October 1, 1991. 

8.  The Veteran's combined rating for the appeals period is as follows: 70 percent from December 5, 2007; 80 percent from February 23, 2012; and 70 percent from February 1, 2014.  

9.  Due to the common etiology of the Veteran's diabetes and peripheral neuropathy of the bilateral lower extremities, to include consideration of the bilateral factor, and regardless of the grant above increasing the bilateral lower extremity peripheral neuropathy to 40 percent from January 29, 2008, the Veteran meets the schedular requirements for consideration of a TDIU for the entire period on appeal, from December 5, 2007.

10.  The probative evidence of record fails to show the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service and was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria are not met for a disability rating in excess of 20 percent for diabetes mellitus.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2017).

3.  Prior to January 29, 2018, the criteria are not met for a rating in excess of 20 percent for the peripheral neuropathy of the left lower extremity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2017).

4.  From January 29, 2018, the criteria are met for a rating of 40 percent, but no higher, for the peripheral neuropathy of the left lower extremity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2017).

5.  Prior to January 29, 2018, the criteria are not met for a rating in excess of 20 percent for the peripheral neuropathy of the right lower extremity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2017).

6.  From January 29, 2018, the criteria are met for a rating of 40 percent, but no higher, for the peripheral neuropathy of the right lower extremity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2017).

7.  The criteria are not met for entitlement to a TDIU.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that his hypertension is either directly due to his military service, or secondarily by way of his service-connected diabetes mellitus.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) (but including adult fibrosarcoma, dermato fibrosarcoma protuberans, malignant fibrous histiocytoma, Liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma).  38 C.F.R. § 3.309(e). 

Relevant to the Veteran's appeal, note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 



The Board notes that records from the SSA show the Veteran is in receipt of disability benefits for his back disability, which is not currently a claim before the Board, and due to his diabetes mellitus.  While the treatment records make reference to a diagnosis of hypertension and treatment for the disorder, they do not contain an etiological opinion attributing the hypertension to either the Veteran's military service or his diabetes mellitus.    

The evidence of record demonstrates that the Veteran is currently diagnosed with hypertension and meets the first element of service connection.    See February 2008, April 2013, and October 2016 VA Examination Reports; see also VA treatment records dated through April 2017.  Therefore, the disposition of this matter turns on whether the Veteran's hypertension may be attributed to his military service or a service-connected disability.  

The Veteran's service treatment records are silent regarding a diagnosis of hypertension during his military service.  Since his separation from service, the Veteran's VA and private treatment records provide different dates of onset of the Veteran's hypertension.  Notably, there are notes in the treatment records that he was first diagnosed with hypertension in either 1995 or 2002.  The Veteran has consistently received treatment for his hypertension as evidenced by the medical evidence in the claims file since at least the early 2000s.  However, despite showing the Veteran has a diagnosis of hypertension and is being treated for this disorder, they do not contain an opinion as to the etiology of the disorder. 

Further, regardless of the exact date of onset, there is no medical evidence of hypertension in the year after the Veteran's period of service, or for at least several years after.  As noted, the first post-service evidence of hypertension, or elevated blood pressure readings, was not until 1995, at the earliest.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was initially scheduled for a VA examination in February 2008 concerning this claim for service connection.  The VA examiner noted the Veteran's report that he was diagnosed with hypertension in 2002, which the Veteran states is approximately the same time as his diabetes diagnosis.  Following a review of the claims file, a physical examination, and an interview of the Veteran, the examiner determined that the diagnosed hypertension was not caused by or a result of the Veteran's diabetes mellitus.  As rationale, the examiner stated that hypertension onset was the same as the diabetes and his renal function is normal.  Additionally, the examiner stated the Veteran's hypertension was not worsened or increased by the diabetes as there was no objective data to support aggravation.  

During the April 2013 general medical examination, the existence of hypertension was noted.  However, no comment was provided as to the etiology of this disorder.  

In compliance with the Board's January 2016 remand directives, the Veteran was scheduled for another VA examination to determine the nature and etiology of his hypertension, which was accomplished in October 2016.  In providing the opinion, the examiner specifically noted consideration of the medical literature, medical record, evaluation of the record, and clinical experience.  The examiner stated that the Veteran reported, and treatment records show, that hypertension was diagnosed either prior to the diabetes, or around the same time.  The examiner noted that regardless of the date of diagnosis, laboratory data documents the absence of diabetic nephropathy; therefore, it is highly unlikely that the Veteran's diabetes was the cause of the onset of the hypertension 15 to 20 years ago, or a potential aggravating factor.  

In support of his claim for service connection, the Veteran submitted a statement from a VA Advanced Registered Nurse Practitioner (ARNP) dated in January 2018.  The ARNP stated that it was her opinion the hypertension is at least as likely as not related to the service-connected diabetes mellitus which is a microvascular disease and causes constriction in blood flow.  No rationale for this conclusory statement was provided by the ARNP.  

Additionally, a January 2018 Disability Benefits Questionnaire (DBQ) was submitted by the Veteran.  While this DBQ primarily addressed the severity of the his service-connected peripheral neuropathy of the bilateral lower extremities, discussed below, the physician noted the presence of hypertension.  The physician indicated the hypertension was related to the diagnosis in section 1, which he listed as diabetic neuropathy, as opposed to diabetes mellitus.  Regardless, no rationale was provided by the physician for these findings.  

The Board finds the medical opinions offered by the February 2008 and October 2016 VA examiners, collectively, are more probative than the statements and findings provided in January 2018 by the ARNP and the DBQ physician because the VA examiners' opinions provided more probative evidence as to whether the Veteran's diagnosed hypertension is attributable to his military service or to a service-connected disability.  Specifically, these opinions were provided after a review of the record on appeal and supported by medical literature, as well as the evidence found in the claims file, unlike the conclusory statements and findings provided by the ARNP and physician in January 2018.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  

Regarding specifically the question of secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, however, the October 2016 VA examiner specifically determined there is no medical evidence of a nexus (i.e., link) between the Veteran's hypertension and his service-connected diabetes and offered sufficient rationale for this opinion by noting there was no evidence of diabetic retinopathy and that the hypertension was well controlled.  Therefore, entitlement to service connection on a secondary basis is not established.  Id.  

Finally, the Board has considered the Veteran's lay statements in support of his claim.  The Veteran is certainly competent to state when he was initially diagnosed with this disorder.  Lay persons, however, are not competent to attribute this disability to either a diagnosis of diabetes, or his military service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He also is not competent to state what caused any underlying symptoms, where it has not been shown that he has a medical background to provide an opinion as to such.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, the Federal Circuit also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Even in other precedent cases the Federal Circuit  has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Since the preponderance of the evidence shows that the Veteran's hypertension is not attributable to the Veteran's military service under any theory of entitlement, service connection must be denied. 

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus is rated at 20 percent by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating;

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating.

38 C.F.R. § 4.120, Diagnostic Code 7913.

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Veteran was afforded a VA examination in February 2008 in connection with his claim for a higher rating.  The evidence showed no ketoacidosis or hypoglycemic reactions, or hospitalizations.  It was noted he required restrictions in his diet but not activities.  Further, the examiner specifically noted no evidence of cardiac complications, retinopathy, nephropathy, or upper extremity neuropathy.  Bilateral lower extremity peripheral neuropathy was found to be attributable to the Veteran's diabetes; however, as service connection has already been established for those disabilities, they are discussed in a separate section below.  The examiner also diagnosed erectile dysfunction, but concluded it was not caused by or the result of the Veteran's diabetes because the date of onset was the same.  The examiner instead attributed the erectile dysfunction to the Veteran's hypertensive medication.  Finally, at the time of the examination, the Veteran was working in motel maintenance, where he had been for 10 to 20 years.  He indicated he planned to retire due to his age and duration of work.  The examiner did not provide any additional comment on the impact of the Veteran's ability to obtain or maintain employment.  

The Veteran was afforded another VA examination in March 2013.  At that time, the examiner noted the date of onset of the diabetes was 2001, and he was taking gabapentin for management.  As the examination was conducted primarily to ascertain the severity of the right and left lower extremity peripheral neuropathy, no further comment on the severity of the diabetes was noted and no further comment on other complications commonly associated with diabetes was provided.  

An April 2013 general medical examination did not note the existence of diabetes and comment was provided that the Veteran's physical examination was normal.  

An April 2016 VA examination was conducted in order to assess the severity of the Veteran's diabetes.  It was indicated the Veteran required one shot of insulin a day, but regulation of activities was not required.  Further, the examiner stated the frequency of the Veteran's visits to his medical provider was less than 2 times a month for treatment of his ketoacidosis and episodes of hypoglycemia, but there were no hospitalization in the last 12 months.  Further, there was no evidence of weight loss or loss of strength, and no additional complications that were due to or aggravated by the Veteran's diabetes.  The examiner also indicated the Veteran's diabetes did not impact his ability to work.  

The Veteran was most recently examined in October 2016, in compliance with the prior January 2016 remand directives.  The examiner noted the Veteran was prescribed one insulin injection a day, prescribed a hypoglycemic agent, and on restricted diet.  The Veteran was seen less than 2 times per month for diabetic care. , his activities were not restricted, and there was no evidence of ketoacidosis or hypoglycemic reactions, or hospitalizations for ketoacidosis or hypoglycemic reactions.  He denied all other diabetic symptoms and there were no conditions noted to be associated with this disease, aside from the peripheral neuropathy of the lower extremities.  In fact, the VA examiner specifically noted the absence of objective evidence support diabetic nephropathy or retinopathy.  

The Veteran submitted a January 2018 from his VA ARNP.  The ARNP indicated the Veteran's diabetes requires injectable insulin and, in addition to his medication, he is on restricted diet and activities.  

Thereafter, the Veteran submitted a DBQ from his private physician in January 2018 in further support of his claim for an increased rating.  The DBQ indicated injectable insulin was required, and the Veteran suffers from skin changes and hair loss.  Associated complications of hypertension, hyperlipidemia, renal disease, and hypothyroidism were also noted, but no further comment was provided.  There was no indication the Veteran's diabetes required regulation of activities.  

Also of record are the Veteran's VA and private treatment records.  These extensive records show his diabetes is well documented and that the Veteran has been continuously treated for this disease, but there is no indication of additional mediations aside from the oral hypoglycemic and the eventual prescription of one insulin injection.  VA treatment records show the Veteran's diabetes to be uncontrolled at various times during the appeals period due to nonadherence to diet, medications, and exercise.  See VA treatment records dated in May, 2010, February 2012, and March 2016.  Aside from the one notation from the ARNP in January 2018 letter, there is simply no evidence of restricted activities as a result of his diabetes.  

Based on the objective medical evidence of record, a disability rating in excess of 20 percent for diabetes mellitus is not warranted.  What distinguishes the schedular criteria for the current 20 percent rating for diabetes from those for the next higher 40 percent rating is the requirement of insulin, restricted diet, and regulation of activities.  The Board further notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  In this case, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent rating.  

Concerning whether the Veteran is entitled to additional compensation for complications of his diabetes mellitus, the Board notes the Veteran is already in receipt of separate disability ratings for his diabetic peripheral neuropathy of the right and left lower extremities.  As the Veteran has perfected an appeal for these issues, they are addressed separately below.  Additionally, in January 2016, the Board granted the Veteran's claim of entitlement to service connection for glaucoma on a direct incurrence basis and not, as the Veteran claimed, as secondary to his service-connected diabetes.  As such, that is not considered a complication of his diabetes for which additional discussion is warranted.  The evidence does not suggest that the Veteran has ever been diagnosed with diabetic retinopathy, nephropathy, or diabetic peripheral neuropathy of the upper extremities.  See February 2008, March 2013, April 2013, April 2016, December 2016, and December 2017 VA Examinations.  Finally, while the Veteran has received a diagnosis of erectile dysfunction, it has not been attributable to his diabetes mellitus.  See February 2008 VA Examination.  

To the extent the January 2018 DBQ submitted by the Veteran and signed by his private physician shows associations of hypertension, hyperlipidemia, renal disease, and hypothyroidism, as noted above, the physician failed to provide any justification for these findings.  Therefore, the Board finds the Veteran is not entitled to any additional separately compensable ratings for complications associated with his diabetes.  

Peripheral Neuropathy of the Lower Extremities

The Veteran's peripheral neuropathy of the right and left lower extremities has been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 20 percent evaluation when moderate, a 40-percent rating when moderately severe, and a 60-percentwhen severe, with marked muscular atrophy.  An 80-percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

By way of background, in the June 2008 rating decision on appeal, the RO determined the Veteran was entitled to separately compensable evaluations for the diagnosed diabetic peripheral neuropathy of the right and left lower extremities.  As such, the RO awarded 20 percent ratings for each extremity, effective from December 5, 2007, the date of receipt of the Veteran's claim for an increased rating for his diabetes mellitus.  

At the February 2008 VA examination the Veteran reported experiencing numbness and dysesthesias in the bilateral lower extremities.  Sensory examination showed that the right and left lower extremities experienced decreased light touch.  Motor exam showed normal muscle tone, with no atrophy.  The examiner diagnosed peripheral neuropathy of the lower extremities.  The examiner also stated there were significant occupational effects due to decreased mobility, lack of stamina, weakness, or fatigue.  He also experienced difficulty standing and walking due to poor balance and feeling he has overall decreased strength.  As of the effect on usual daily activities, the examiner determined there was a moderate level of impact.  

The Veteran underwent a VA examination in March 2013 to reassess the severity of his peripheral neuropathy.  At that time, the Veteran reported the use of diabetic shoes.  The Veteran reported the symptoms of numbness and paresthesias/ dysesthesias in the right and left lower extremities as severe.  Strength examination was normal, deep tendon reflexes was 1+ in the right and left knees and ankles.  Further, light touch was decreased in the lower extremities ankle/lower leg and feet/ toes.  There was no evidence of muscle atrophy or trophic changes.  The examiner concluded that the Veteran suffers from lower extremity peripheral neuropathy; however, no level of severity was indicated.  Instead, the examiner provided an opinion regarding employability of the Veteran due to his peripheral neuropathy.  In this respect, the VA examiner determined that the Veteran's peripheral neuropathy should not preclude employment or occupational duties with respect to light or sedentary activities.  Lower extremity strength was normal on examination except for great toe weakness.  The examiner determined he ambulates well wearing his diabetic shoes without a cane or walker.  Therefore, there was no objective evidence that his peripheral neuropathy would preclude employment.

During the April 2013 VA general medical examination, the examiner did not indicate the existence of diabetic peripheral neuropathy.  Consequently, no comment was provided as to its severity.  

In April 2016, the Veteran was again examined by VA.  At that time, the Veteran reported moderate pain and mild numbness in his lower extremities.  Upon physical examination, the objective findings are repetitive of those noted during the March 2013 VA examination, with the exception of the notation that trophic changes were found in the bilateral lower extremities due to decreased hair.  The examiner consequently diagnosed mild incomplete paralysis of the sciatic nerve in the right and left lower extremity.  Finally, the examiner concluded the Veteran's peripheral neuropathy does not have an impact on his ability to obtain or maintain employment. 

Most recently, the Veteran was examined in October 2016.  The examiner noted the same objective findings as discussed in the Mach 2013 and April 2016 VA examinations above, except only indicated mild paresthesias/dysesthesias in the lower extremity.  Further, the examiner stated the lower extremity examination is notable for retained ankle deep tendon reflexes and feet with normal skin, nails, and hair growth.  The examiner concluded the Veteran's suffers from mild incomplete paralysis of the bilateral lower extremities.  

The January 2018 DBQ from the Veteran's private physician, was submitted specifically in support of his claim for higher ratings for his bilateral lower extremity peripheral neuropathy, and shows a worsening of his overall symptomology.  Specifically, the Veteran reported pain, paresthesias/dysesthesias, and numbness of moderate severity in the right and left lower extremities.  The strength examination showed all 4/5 findings, with deep tendon reflexes all at 2+.  There was also decreased light touch noted in the lower leg/ankles and feet/toes, bilaterally.  The physician determined there were trophic changes due to hair loss and skin changes.  Notably, as was the case with the previous VA examinations, the physician did not diagnose bilateral upper extremity diabetic peripheral neuropathy.  However, as to the severity level of the bilateral lower extremity peripheral neuropathy, the physician determined there was moderately severe incomplete paralysis of the sciatic nerve.  The physician also determined the Veteran was unable to work, however, additional comment was not provided.   

For the period prior to January 29, 2018, the Board finds the Veteran's bilateral lower extremity neuropathy is comparable to the currently assigned 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  The Board observes that the Veteran reported numbness and paresthesias/dysesthesias of the right and left lower extremities, and all the VA examiners have found decreased light touch.  However, there is no indication for this initial period that he suffered from moderately severe impairment.  

However, for the period since January 29, 2018, the objective evidence of record shows that he is entitled to the higher 40 percent rating as the January 2018 DBQ shows an overall worsening of his symptoms.  In this respect, the physician noted a moderate level of pain, numbness, and paresthesias/dysesthesias in the right and left lower extremities, with a strength examination showing 4/5 in all categories, as well as decreased light touch.  Further, the physician specifically characterized the bilateral lower extremity peripheral neuropathy as moderately severe.  As such, and resolving all reasonable doubt in the Veteran's favor, a 40 percent evaluation is warranted for the period since January 29, 2018, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The next higher 60 percent rating is not warranted as there has never been evidence of muscle atrophy at any point during the appeals period.  

TDIU

The Veteran contends that he is entitled to TDIU benefits.  Here, the Veteran's claim of entitlement to a TDIU arises as part of his claim for an increased rating for his diabetes mellitus, filed on December 5, 2007.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability).  For the reasons stated below, the Board finds that entitlement to a TDIU as a result of his service-connected disabilities is not warranted.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. 4.16 (a).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. 4.16 (a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. 4.16 (a). 

The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service connected disabilities.  See 38 C.F.R. 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The Veteran's service-connected disabilities include the following:  glaucoma, rated at 30 percent from December 5, 2007; diabetes mellitus, rated at 20 percent from May 8, 2001; peripheral neuropathy of the right lower extremity, rated at 20 percent from December 5, 2007, and 40 percent from January 29, 2018; peripheral neuropathy of the left lower extremity, rated at 20 percent from December 5, 2007, and 40 percent disabling from January 29, 2018; low back disability, rated at 10 percent from October 1, 1991, 40 percent from February 23, 2012, and 10 percent from February 1, 2014; residuals of a left index finger fracture, rated at 0 percent from October 1, 1991; and, chronic sinusitis with allergic rhinitis, rated at 0 percent from October 1, 1991. 

Relevant to this current appeals period, the Veteran's combined rating is as follows: 70 percent from December 5, 2007; 80 percent from February 23, 2012; and 70 percent from February 1, 2014.  Thus, due to the common etiology of the Veteran's diabetes and peripheral neuropathy of the bilateral lower extremities, including consideration of the bilateral factor, the Veteran meets the schedular requirements for consideration of a TDIU for the entire period on appeal.  This is true without even consideration of the higher 40 percent ratings assigned by the Board above. 

At the outset, the Board notes there is a favorable determination from the Social Security Administration in the Veteran's claims file that shows he is entitled to disability due to his back disability and diabetes mellitus.  Regrettably, the date from which the Social Security Administration determined he was disabled is illegible.  Nevertheless, while the evidence considered by the Social Security Administration has been reviewed, the Board is not bound by those findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).  

On the initial November 28, 2008 application for entitlement to a TDIU, VA Form 21-8940, the Veteran did not specifically indicate which service connected disabilities precluded his ability to obtain and maintain employment.  He did note that he had 1 year of college education, and his last occupation was in maintenance.  A subsequent VA Form 21-8940, received on September 28, 2012, the Veteran specifically noted the disabilities which preclude employment are his low back, legs, neuropathy, and eye disabilities.

VA and private treatment records of record fail to provide any opinions regarding whether the Veteran's service connected disabilities preclude his ability to obtain and maintain substantially gainful employment.  These records do, however, show that he has continued to receive treatment on a consistent basis for his low back, diabetes, and peripheral neuropathy disabilities.  

The Board notes there are numerous VA examinations of record pertaining to his service-connected disabilities which have been conducted in connection with his respective service connection and increased rating claims during the pendency of the TDIU appeal.  Examinations have been conducted in February 2008, February 2012, May 2012, March 2013, April 2013, April 2016, October 2016, December 2017, and the report of a January 2018 DBQ from the Veteran's private physician.  

At the time of the February 2008 VA examination, conducted in connection with the Veteran's claim for an increased rating for his diabetes, the Veteran was working in motel maintenance, where he had been for 10 to 20 years.  He indicated he planned to retire due to his age and duration of work.  The examiner did not provide any additional comment on the impact of the Veteran's ability to obtain or maintain employment as a result of his diabetes.  However, as it pertains to any impact as a result of the peripheral neuropathy, the examiner stated there were significant occupational effects due to decreased mobility, lack of stamina, weakness, or fatigue.  It was noted the Veteran also experienced difficulty standing and walking due to poor balance and feeling he has overall decreased strength.  As of the effect on usual daily activities, the examiner determined there was a moderate level of impact.  As specific comment on whether the Veteran was able to obtain and maintain employment was not provided.  

The February 2012 VA examinations pertaining to the Veteran's sinusitis with allergic rhinitis, and the May 2012 examination pertaining to the low back determined there was no impact on the Veteran's ability to work as a result of these disabilities.  

The March 2013 VA examination of back disability also noted no impact on the Veteran's ability to work without additional comment.  It was additionally noted that no non-service connected disabilities rendered the Veteran unemployable.  The examiner did, however, provide an opinion regarding employability of the Veteran due to his peripheral neuropathy.  In this respect, the VA examiner determined that the Veteran's peripheral neuropathy should not preclude employment or occupational duties with respect to light or sedentary activities.  As rationale, the examiner noted the lower extremity strength was normal on exam except for great toe weakness, and the Veteran ambulates well wearing his diabetic shoes without a cane or walker.  Parenthetically, the Board notes that the only assistive device the Veteran requires are his diabetic shoes.  

During the April 2013 general medical examination conducted specifically in the context of determining whether the Veteran is entitled to a TDIU, concluded there is no impact on his ability to work as a result of his service connected sinusitis.  Regarding the residuals of a fracture to the left index finger, the examiner noted there is difficulty grasping and holding a writing instrument, which would precluded clerical occupations require use of the left hand.  However, sedentary occupations were not precluded. 

The April and October 2016 VA examiners concluded there was no impact the Veteran's ability to work due to either his diabetes or bilateral lower extremity peripheral neuropathy.  The other service connected disabilities were not considered. 

The December 2017 examination pertaining to the service connected glaucoma found the Veteran would be precluded from any employment requiring binocular vision, such as pilot or truck driver, but he is employable in office work

In the January 2018 DBQ, the Veteran's private physician concluded the Veteran was unable to work, but failed to provide additional comment or rationale. 

Entitlement to a TDIU is not established because the evidence shows the Veteran's disabilities either had no impact on his ability to work or, alternatively, that he has at least been able to obtain and maintain employment in a sedentary setting.  See VA Examinations dated in February 20008, February 2012, May 2012, March 2013, April 2013, April 2016, October 2016, and December 2017. 

The only evidence in support of his claim for TDIU, aside from the Veteran's statements, is the report of the January 2018 DBQ submitted by his private physician.  Unfortunately, as no rationale was provided in support of the private physician's conclusory statement, the Board finds little the probative value of this opinion in the face of overwhelming evidence to the contrary.  As such, TDIU on a schedular basis is not warranted.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied.

Entitlement to a disability rating in excess of 20 percent diabetes mellitus is denied.

Prior to January 29, 2018, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

Since January 29, 2018, a disability rating of 40 percent for peripheral neuropathy of the right lower extremity is granted.  

Prior to January 29, 2018, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of left lower extremity is denied.  

Since January 29, 2018, a disability rating of 40 percent for peripheral neuropathy of the left lower extremity is granted.  

Entitlement to a TDIU is denied.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


